EXHIBIT 10.50

AMENDMENT TO EMPLOYMENT AGREEMENT
(Paul L. Woodring)

This Amendment to Employment Agreement (the “Amendment”) is made and entered
into effective as of the 13th day of December, 2005 between Paul L. Woodring, an
individual residing at 4910 Rancho Grande, Del Mar, California 92014 (the
“Executive”), and Respironics, Inc., a Delaware corporation with its principal
place of business at 1010 Murry Ridge Lane, Murrysville, Pennsylvania 15668 (the
“Company”).

RECITALS

A. The Company and Executive are parties to that certain Employment Agreement
made as of March 15, 2002 (the “Employment Agreement”).

B. The Company and Executive desire to amend certain provisions of the
Employment Agreement to reflect Executive’s new position and reduced work
schedule, as set forth herein.

NOW THEREFORE, intended to be legally bound, the Company and Executive agree as
follows:

1. Amendment to Section 1.01. Section 1.01 of the Employment Agreement is
deleted in its entirety and replaced with the following:

“Effective as of December 13, 2005, Executive is hereby employed as Chief
Technology Officer, Critical Care Business Unit. This position is not an
Executive Officer of the Company.”

2. Amendment to Section 1.02. Section 1.02 of the Employment Agreement is
deleted in its entirety and replaced with the following:

“Subject to the terms and provisions of Article II hereof, Executive shall be
employed by the Company for a period of one year (the “Term”), commencing on the
date of this Employment Agreement and ending one year thereafter. Subject to the
terms and provisions of Article II hereof, the Term shall automatically be
extended for an additional year (i.e., a rolling one-year Term) unless, not less
than thirty (30) days prior to the expiration of the current year of the Term,
either Executive or the Company shall advise the other that the Term will not be
further extended. In any event, Executive’s employment with the Company will be
terminated, and this Agreement will expire, no later than December 31, 2008.”

3. Amendment to Section 1.03. Section 1.03 of the Employment Agreement is
deleted in its entirety and replaced with the following:

“During the Term, compensation shall be paid to Executive by the Company at the
rate of $90,000 per annum (the “Base Salary”), payable in equal payments every
other week. The Base Salary to be paid to Executive may be adjusted upward or
downward (but not below the amount specified in the preceding sentence) by the
Company at any time based upon Executive’s contribution to the success of the
Company and on such other factors as the Company shall deem appropriate. The
current position is a part-time position and is expected to involve six to eight
days of work per month.”

4. Amendment to Section 1.04. Section 1.04 of the Employment Agreement is
deleted in its entirety and replaced with the following:

“In his new part time position, Executive will not be eligible for any bonuses,
stock option grants, SERP deferrals and contributions, car allowance, short-term
or long-term disability insurance, life insurance or AD&D, business travel and
accident insurance or any other benefits from the Company except as expressly
set forth herein. Executive will be eligible for the following benefits,
according to the terms of the applicable plans, as they apply to part-time
employees: medical insurance (employee pays the entire cost), flexible spending
account, 401(k) plan, vacation, employee stock purchase plan and employee
assistance program. Nothing herein will affect Executive’s rights as an employee
under The Respironics, Inc. 1992 and 2000 Stock Incentive Plans and the 1993 and
1996 Healthdyne Technologies, Inc. Stock Plans. Additionally, the Company’s
Director and Officer Insurance coverage will continue to cover Executive, to the
extent it has in the past, for his actions taken while he was an executive
officer on Respironics, Inc., prior to September 12, 2005.”

5. Amendment to Section 2.03(b). The second sentence of Section 2.03(b) is
deleted in its entirety and replaced with the following:

“All obligations of the Company under Article I cease upon termination.”

6. Amendment to Section 2.04. Section 2.04 is deleted in its entirety and
replaced with the following:

“Executive agrees to give the Company thirty (30) days prior written notice of
the termination of his employment with the Company. Simultaneously with such
notice, Executive shall inform the Company in writing as to his
employment/consulting plans following the termination of his employment with the
Company. Otherwise, all obligations of the Company under Article I cease upon
termination, except for the payment of any salary accrued and unpaid under
Section 1.03 hereof and any accrued, unused vacation. The obligations of
Executive under Article IV hereof shall continue notwithstanding termination of
Executive’s employment pursuant to this Section 2.04.”

7. Amendment to Sections 2.05 and 2.06. Sections 2.05 and 2.06 are deleted in
their entirety.

8. Amendment to Section 4.03. Section 4.03 is amended by deleting the words
“full time”.

9. Amendment to Section 6.08. Section 6.08 is deleted in its entirety and
replaced with the following:

“The Company will require any successor or assign (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement, to expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place.”

10. Miscellaneous: The parties agree that the execution of this Amendment and
the matters contemplated hereby were mutually agreed upon and do not and did not
trigger any termination rights or compensation provision in the Employment
Agreement, including without limitation any right for Executive to terminate the
Employment Agreement pursuant to Section 2.04 thereof and receive the payments
contemplated thereby. Except as amended hereby, the Employment Agreement is
hereby ratified and confirmed in all respects. This Amendment shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

1

Any dispute concerning this Amendment shall be subject to the provisions set
forth in Section 6.05 of the Employment Agreement.

IN WITNESS WHEREOF, the parties hereto executed this Amendment or caused this
Amendment to be duly executed as of the day and year first written above.

/S/ PAUL L. WOODRING

Address: 4910 RANCHO GRANDE
     DEL MAR, CA 92014

WITNESS:
/S/ Mark Coy

RESPIRONICS, INC.

By: /S/ RANDALL L. WHITFIELD

Print Name: RANDALL L. WHITFIELD

Title: PRESIDENT, CRITICAL CARE GROUP

ATTEST:

/S/ DORITA A. PISHKO
Secretary

2